DETAILED ACTION
Claims 1, 3-12 filed October 21st 2022 are pending in the current action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 28th 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guering et al. (US2014/0209740)) in view of McCullough et al. (US9,665,345) in view of Hultzman et al. (US2005/0190533)

	Consider claim 1, where Guering teaches a cabinet for aircraft comprising at least one screen allowing the display of data necessary for flying the aircraft connected to at least one avionics module for management of said data connected to the at least one screen, (See Guering figure 20 and paragraphs 119-123, 79, 60 where each screen 10 which allows the pilot to interact with the systems of the aircraft and there are numerous connection cables connecting the control elements to the instrument panel)  and the cabinet having a base configured to allow the at least one screen to be placed at a desired height. (See Guering figure 20 and paragraph 88, 7 where there supports and tracks mounted to the housing that allowing height adjustment of the screen) wherein the at least one screen is removable so as to allow access to the at least one avionics module (See Guering paragraph 8, 100 where the screen can be displaced to allow access to the avionics module)
	Guering teaches a cabinet with a display, however Guering does not explicitly teach at least one screen at least partially forming a side of the cabinet and defining a compartment within the cabinet, at least one module being installed inside the compartment of the cabinet. However, in the same field of endeavor of avionics modules McCullough teaches at least one screen at least partially forming a side of the cabinet and defining a compartment within the cabinet, at least one module being installed inside the compartment of the cabinet. (See McCullough figure 4 and col 6 lines 19-64 where the multifunction control display unit (MCDU) 206 is coupled to the outer surface of the cabinet 302 such that a data conversion device 216 can be installed inside the cabinet. Thus, the MCDU partially forms a side of the cabinet and the module is installed within a compartment of the cabinet.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Guering to form a more enclosed cabinet as taught by McCullough. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of better protecting the sensitive data modules. 
	McCullough teaches a coupling mechanism to couple the display to the avionics cabinet, however McCullough does not explicitly teach wherein each time the at least one screen is moved relative to the compartment, the compartment is opened. However, in an analogous field of endeavor of coupling mechanisms Hultzman teaches a friction hinge used to hold open cabinet doors and adjust the height of displays. (See Hultzman paragraph 3 and 14 where the display panel can be tilted and adjusted using friction hinges) Therefore, it would have been obvious for one of ordinary skill in the art to substitute the coupling mechanism of McCullough with the friction hinge of Hultzman such that each time the screen is moved relative to the compartment (via the friction hinge), the compartment is opened. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of conserving space while maintaining height adjustability. 

 	Consider claim 3, where Guering in view of McCullough in view of Hultzman teaches the cabinet according to claim 2, wherein the at least one avionics module is placed behind the at least one screen allowing access to said module. (See Guering figure 20 and paragraph 29-30, 88 where there is a motherboard 68 and daughter cards 70 (module) are placed behind the screen)

 	Consider claim 4, where Guering in view of McCullough in view of Hultzman teaches the cabinet according to claim 1, wherein, the at least one avionics module comprises a plurality of avionics modules, the avionics modules are formed as of parallelepipedal units which are juxtaposed on a horizontal plane. (See Guering figure 20 and paragraph 29-30, 88 where there is a motherboard 68 and daughter cards 70 (module) where each module has a rectangular prism shape which is a parallelepipedal shape)

 	Consider claim 5, where Guering in view of McCullough in view of Hultzman teaches the cabinet according to claim 1, wherein the at least one screen is articulated for rotation about an edge corner of the cabinet. (See Guering paragraph 76 where the screen 10 rotates in relation to the arms)

 	Consider claim 7, where Guering in view of McCullough in view of Hultzman teaches the cabinet according to claim 1, wherein the cabinet comprises two screens at different vertical levels. (See Guering figure 20 where displays 10 and 28 are at different vertical levels)

 	Consider claim 8, where Guering in view of McCullough in view of Hultzman teaches the cabinet according to claim 7, wherein an upper screen is in a vertical plane and a lower screen is in a plane inclined from vertical. (See Guering figure 20 where display 28 is vertical and display 10 is in a plane inclined from vertical)

 	Consider claim 9, where Guering in view of McCullough in view of Hultzman teaches the cabinet according to claim 1, wherein controls are fixed to or incorporated into the base. (See Guering paragraph 11 where the frame has control buttons around the screen)

 	Consider claim 11, where Guering in view of McCullough in view of Hultzman teaches an aircraft comprising a flight deck comprising at least one cabinet according to claim 1. (See Guering figure 3 and 4 and paragraph 6)

Claim 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guering in view of McCullough in view of Hultzman as applied to claim 1 above, and further in view of in view of Durand et al. (US2014/0175220

	Consider claim 6, where Guering in view of McCullough in view of Hultzman teaches the cabinet according to claim 1, wherein one part of the screens forms a flight-data display device and wherein another part of the screens forms a device for displaying an environment external to the aircraft. (See Durand paragraph 67 where the control means allows the aircraft to be piloted and, on the other hand, display means allowing the pilots to be informed on the status of the aircraft and on their environment.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Guering by displaying relevant data as taught by Durand. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of providing the necessary data to the pilot for the pilot to effectively do their job. 

	Consider claim 10, where Guering in view of McCullough in view of Hultzman teaches the cabinet according to claim 1, wherein the base comprises a compartment for a storage of aircraft equipment. (See Durand paragraph 66 and figures 4a, b where the central island comprises the avionics bays) Therefore, it would have been obvious for one of ordinary skill in the art to modify the cabinet of Guering to encompass the avionics bays as taught by Durand. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of providing added security for sensitive data.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guering in view of McCullough in view of Hultzman as applied to claim 11 above, and further in view of Zaneboni et al. (US2014/0175221)

 	Consider claim 12, where Guering in view of McCullough in view of Hultzman teaches the aircraft according to claim 11, however they do not explicitly teach wherein the flight deck is sited remotely with respect to an upper forward part of the aircraft. However, in the same field of endeavor Zaneboni teaches wherein the flight deck is sited remotely with respect to an upper forward part of the aircraft. (See Zaneboni’s abstract where the cockpit is situated below the cabin) It would have been obvious for one of ordinary skill in the art to move the flight station of during to the location disclosed in Zaneboni. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of providing more room for the cabin. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809. The examiner can normally be reached 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624                                                                                                                                                                                                        /WILLIAM LU/Examiner, Art Unit 2624